Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 26-28 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zaseybida et al (US 2019/0256431 (newly cited). No distinction is seen between the composition disclosed by Zaseybida et al, and that recited in claims 14-16 and 26-28. Zaseybida et al disclose a bioavailable mineral fertilizer comprising microbe-coated granules, wherein the microbes include microalgae and mycorrhizae. (See Paragraphs [0149], [0150], [0151], [0166] and [0169].) Regarding claims 15 and 26-28, Zaseybida et al disclose in Paragraph [0149] that the core mineral may be bentonite and/or zeolite.  Regarding claim 16, Zaseybida et al disclose in Paragraph [0131] that the composition may include endo/ecto mycorrhizae. Accordingly Zaseybida et al anticipate claims .
Claims 17, 18, 20 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Zaseybida et al. Zaseybida et al is relied upon as discussed hereinbefore. Regarding claims 17 and 18, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of endomycorrhiza to include as the mycorrhiza in the composition of Zaseybida et al. Regarding claims 20 and 21, the coating in the composition of. Zaseybida et al would presumably be at a neutral pH level, since there is no indication in the reference that it would be acidic or alkaline.
Claims 1-5, 9, 10, 12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zaseybida et al.  Zaseybida et al disclose a method for forming a bioavailable mineral fertilizer comprising microbe-coated granules, wherein the microbes include microalgae and mycorrhizae. (See Paragraphs [0149], [0150], [0151], [0166] and [0169].) The difference between the process disclosed by Zaseybida et al , and that recited in applicant’s claims, is that Zaseybida et al do not disclose that the coated granules are formed by preparing solutions of microalgae and mycorrhizae, and applying the solutions to the carrier granules. However Zaseybida et al disclose in Paragraph [0149] that the granules are spray coated, which would suggest that the granules are coated with a solution of the coating material. It would be obvious from such disclosure to apply solutions of the microalgae and mycorrhizae to the granules to form the coating, since one would appreciate that the spraying technique disclosed .
Claims 6-8, 11, 13, 19 and 22 are objected to as based on rejected parent claims, and would be allowed if written in independent form.
The Zettler Declaration filed under 37 C.F.R. 1.132 has been considered, but is not convincing of error in the rejection of claims 1-5,9,10,12,14-18, 20, 21 and 23-25. The Declaration provides evidence of synergistic results for the combination of mycorrhizae and microalgae. (See particularly Paragraph 8 of the Declaration, and Exhibit A.) However Zaseybida et al disclose the combination of mycorrhizae and microalgae in Paragraphs [0131] and [0132], respectively. The combination of mycorrhizae and microalgae would produce synergistic results in the composition of Zaseybida et al to no less extent than in applicant’s claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zaseybida et al (US 2019/0256431) discloses a bioavailable mineral fertilizer comprising microbe-coated granules, wherein the microbes include microalgae and mycorrhizae. (See .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736